Appeal Dismissed and Memorandum Opinion filed July 26, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00443-CR

                    BRIAN KEITH WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1340190

                 MEMORANDUM                      OPINION
      Appellant was indicted for engaging in criminal activity. Pursuant to a
charge bargain, the State agreed to reduce the charge to fraudulent use or
possession of identifying information, more than 10 pieces and fewer than 50
pieces, in exchange for appellant’s guilty plea to that offense. The trial court
sentenced appellant to eight years’ imprisonment. Appellant filed a timely notice
of appeal. We dismiss the appeal.

      Because this is a charge-bargain case, appellant has the right to appeal under
Texas Rule of Appellate Procedure 25.2(a)(2) only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after receiving the
trial court’s permission to appeal. Kennedy v. State, 297 S.W.3d 338, 340–41 (Tex.
Crim. App. 2009); see also Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim.
App. 2003) (holding that charge bargain that “effectively puts a cap on
punishment” is a bargain governed by rule of appellate procedure 25.2(a)(2)).

      The record does not reflect the trial court’s permission to appeal or any
pretrial motions that could be appealed. Therefore, we lack jurisdiction of
appellant’s appeal.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2